DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-17 have been examined.
Claims 8 and 18 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-7 and 9-17 allowed.
The following is an examiner’s statement of reasons for allowance: The 07/08/2022 claim amendments have rendered moot the rejections under 35 U.S.C. 112(b), as the claims have been amended to recite subject matter that is clear and supported by the disclosure.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Gilad et al. (2020/0387605), David et al. (10,009,325) and Funk (2018/0040172).
Gilad et al. teaches identifying a malicious message and providing an alert to a vehicle dashboard display and forwarding an indication of the detection to a remote server (Gilad et al.; see P[0069] and P[0117]). Gilad et al. does not teach “direct, via the NAD, an alert dispatcher hosted by a server external to the vehicle to simultaneously dispatch the primary alert to the primary user device and the secondary alert to the one or more secondary user devices”.
David et al. teaches preventing a malicious controller impersonating as a legitimate controller from injecting malicious messages into the bus (David et al.; see col.7, particularly lines 13-29), where detection of invalid values may result in transmitting an alert to a remote system and to providing an alert to a user, such as by transmitting a message to a mobile device (David et al.; see col.19, particularly lines 48-67 and col.20, particularly lines 1-5).
Furthermore, Funk teaches that a remote server may alert a vehicle operator using a portable device interface in response to a determination that vehicle operation has been compromised (Funk; see P[0054], also see P[0051] and P[0053] regarding the server analyzing data).
However, in the prior art, a network access device (NAD) of a vehicle does not directed an external server to simultaneously notify two separate user devices. For Gilad et al., an alert is provided to a user by a vehicle system displaying an alert on a dashboard display, which does not use or require the use of a server. For David et al., the alert is provided to a mobile device from a vehicle controller, which also does not make use of a server. For Funk, a remote server alert a vehicle operator using a portable device, however, the server is not directed by any device of a vehicle, such as a network access device as claimed, to send the alert. While the differences between the claimed invention and the prior art might seem obvious, such as a by a server simply transmitting an alert to two separate devices instead of one, the claimed invention is directed to a vehicle system alerting a user by a primary user device and simultaneously alerting a secondary user device of the detection of the detection of a malicious message, while in general, the prior art vehicle systems might alert a single user or driver of the detection, but for the prior art making use of an external system hosted on a server to provide the alert, the decision to provide the alert is made by the external system, not in response to a vehicle system command or direction as claimed. Furthermore, the claimed invention is specific to the detection of a “malicious message transmitted through a controller area network (CAN) bus of the vehicle”, and the claimed alert system then improves this specific field of art by allowing a vehicle system that detects the malicious message to simultaneously alert multiple users of the detection, and the Examiner could not find a clear motivation in the prior art to render obvious the claimed limitations that are directed to this improvement. Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662